    Case 1:19-cv-00035-CCB Document 33-2 Filed 09/24/19 Page 1 of 4




FRIER & LEVITT, L.L.C.
A   T   T   O   R   N   E   Y   S   A   T   L   A   W

Jonathan E. Levitt, Esq. (Pro Hac Vice)
Todd Mizeski, Esq. (Pro Hac Vice)
Steven L. Bennet, Esq. (Pro Hac Vice)
Nicole M. DeWitt, Esq. (Pro Hac Vice)
84 Bloomfield Avenue
Pine Brook, NJ 07058
(973) 618-1660
(973) 618-0650
jlevitt@frierlevitt.com
tmizeski@frierlevitt.com
sbennet@frierlevitt.com
ndewitt@frierlevitt.com

NILE S, BARTON & WILMER, L.L.P.
A   T   T   O   R   N   E   Y   S   A   T   L   A   W

George E. Reede, Jr., Esq. (#08220)
Jessica E. Pak, Esq. (#19728)
111 S. Calvert Street, Suite 1400
Baltimore, MD 21202
(410) 783-6300
(410) 783-6452
gereede@nilesbarton.com
jepak@nilesbarton.com

Attorneys for Plaintiffs, Coruscant Holdings, LLC d/b/a Lumberton Drugs West, J&S Drug
Company, Inc. d/b/a Lumberton Drug, and HomeRx Healthcare, LLC

                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF MARYLAND
                                             NORTHERN DIVISION


CORUSCANT HOLDINGS, LLC D/B/A
LUMBERTON DRUGS WEST, et al.,                               CASE NO.: 1:19-CV-00035-CCB

                                    Plaintiffs,             Hon. Catherine C. Blake, U.S.D.J.

            v.
                                                            DECLARATION OF TODD MIZESKI,
EPIC PHARMACY NEWTORK, INC.,                                ESQ. IN SUPPORT OF PLAINTIFFS’
                                                            PARTIAL MOTION TO DISMISS
                                    Defendant.              DEFENDANT’S AMENDED
                                                            COUNTERCLAIM


            I, Todd Mizeski, Esq., of full age, do hereby declare as follows:




                                                        1
 Case 1:19-cv-00035-CCB Document 33-2 Filed 09/24/19 Page 2 of 4



       1. I am an attorney-at law licensed to practice in the State of New Jersey, and a Partner

with the law firm Frier & Levitt, LLC, counsel for Plaintiffs, Coruscant Holdings, LLC d/b/a

Lumberton Drugs West, J&S Drug Company, Inc. d/b/a Lumberton Drug, and HomeRx

Healthcare, LLC, in the above captioned matter. I am fully familiar with the facts set forth herein. I

hereby submit this Declaration in support of Plaintiffs’ Partial Motion to Dismiss Defendant’s

Amended Counterclaim.

       2. For the Court’s convenience, annexed hereto as Exhibit A is a true and accurate copy of

Plaintiffs’ Complaint in the above referenced matter. The Complaint can be also found as

Document “1” on the Court’s electronic filing system docket in the above-captioned lawsuit.

       3. For the Court’s convenience, annexed hereto as Exhibit B is a true and accurate copy of

Defendant’s Answer and Amended Counterclaim in the above referenced matter. The Answer can

be also found as Document “14” on the Court’s electronic filing system docket in the above-

captioned lawsuit. The Amended Counterclaim can be also found as Document “31” on the Court’s

electronic filing system docket in the above-captioned lawsuit.

       4. Annexed hereto as Exhibit C are true and accurate copies of the following unpublished

decision: Pruitt v. Wells Fargo Bank, N.A., 2015 WL 9490234 (D.Md. 2015).




                                                  2
 Case 1:19-cv-00035-CCB Document 33-2 Filed 09/24/19 Page 3 of 4



        As permitted under 28 U.S.C. Section 1746, I declare under penalty of perjury that the

foregoing is true and correct.

                                            By: s/Todd Mizeski
                                            Jonathan E. Levitt, Esq. (Pro Hac Vice)
                                            Todd Mizeski, Esq. (Pro Hac Vice)
                                            Steven L. Bennet, Esq. (Admitted Pro Hac Vice)
                                            Nicole M. DeWitt, Esq. (Admitted Pro Hac Vice)
                                            84 Bloomfield Avenue
                                            Pine Brook, NJ 07058
                                            (973) 618-1660
                                            (973) 618-0650
                                            jlevitt@frierlevitt.com
                                            tmizeski@frierlevitt.com
                                            sbennet@frierlevitt.com
                                            ndewitt@frierlevitt.com
                                            Attorneys for Plaintiffs

Dated: September 24, 2019




                                               3
 Case 1:19-cv-00035-CCB Document 33-2 Filed 09/24/19 Page 4 of 4




                                CERTIFICATION OF SERVICE

       I, Todd Mizeski, Esq., of full age, do hereby certify that on the date set forth below, the

attached paper(s) was served via the Court’s Electronic Case Filing (“ECF”) System, upon those

parties registered to receive papers through the system, and via United States first class mail, postage

pre-paid, on the following:

                       Gary S. Posner (Bar. No. 05863)
                       David Cahn (Bar. No. 23778)
                       Whiteford, Taylor & Preston L.L.P.
                       Seven Saint Paul Street
                       Suite 1500
                       Baltimore, Maryland 21202-1636
                       Tel. (410) 347-8700
                       Fax (410) 223-4306
                       E:mail: gposner@wtplaw.com
                       dcahn@wtplaw.com
                       Attorneys for Defendant/Counterclaim Plaintiff
                       EPIC Pharmacy Network, Inc.


       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.


                                                By: s/Todd Mizeski
                                                Jonathan E. Levitt, Esq. (Pro Hac Vice)
                                                Todd Mizeski, Esq. (Pro Hac Vice)
                                                Steven L. Bennet, Esq. (Admitted Pro Hac Vice)
                                                Nicole M. DeWitt, Esq. (Admitted Pro Hac Vice)
                                                84 Bloomfield Avenue
                                                Pine Brook, NJ 07058
                                                (973) 618-1660
                                                (973) 618-0650
                                                jlevitt@frierlevitt.com
                                                tmizeski@frierlevitt.com
                                                sbennet@frierlevitt.com
                                                ndewitt@frierlevitt.com
                                                Attorneys for Plaintiffs

Dated: September 24, 2019




                                                    4
